Citation Nr: 1421711	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left nephrectomy.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, denying, among other issues, the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Anchorage, Alaska in July 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  The additional evidence associated with these systems, including VA treatment records dated through May 2013, has been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the record suggests that there are possibly additional private treatment records relevant to the claim on appeal that have not yet been associated with the claims file.  While the Veteran testified in July 2012 that he had not received private treatment for the removal of his left kidney since 2010, a May 2013 VA treatment record indicates that he was being seen by a private physician for his long-standing complaints of left flank pain.  This could indicate that the Veteran has received private treatment for the issue on appeal since his July 2012 hearing.  Therefore, the evidence at least suggests that there may be additional records that are relevant to the Veteran's claim, so he should be contacted and asked to identify any private treatment provider that he has visited for the residuals of his left nephrectomy since 2010.  Any identified records should then be obtained and associated with the claims file.  

Furthermore, the evidence demonstrates that the Veteran was last afforded a VA genitourinary examination in May 2011.  While the Veteran has not specifically asserted that there has been a change in his overall disability level, he did report during his July 2012 hearing that he was of the opinion that the previous VA examiner (which he recalled as having taken place in December 2011) did not fully consider the private medical evidence of record.  In light of this assertion, along with the facts that it has been 3 years since the Veteran's last examination and that there are possibly more recent treatment records, the Board finds that the Veteran should be scheduled for a new VA examination.  

The Board notes that the Veteran's left nephrectomy is presently rated under Diagnostic Code 7500.  Under this code, a 30 percent evaluation is the minimum evaluation to be assigned.  38 C.F.R. § 4.115b.  Otherwise, the disability is to be rated as renal dysfunction if there is evidence of nephritis, infection or pathology of the remaining kidney.  Id.  According to the May 2011 VA genitourinary examination report, while there was no evidence of renal insufficiency or uremia of the right kidney, there was evidence of what was described as "compensable hypertrophy of the right kidney secondary to left nephrectomy."  This suggests that there could in fact be pathology associated with the right kidney.  As such, the VA examiner scheduled to examine the Veteran should identify any and all impairment or pathology associated with the right kidney.  

Also, the most recent evidence of VA medical treatment of record is dated May 2013.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Finally, regarding the issue of entitlement to TDIU benefits, the Board finds that this issue is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran does not meet the schedular criteria, as he does not have a disability rated as 40 percent disabling or more.  However, this fact could change upon further development on his claim for an increased evaluation for a left nephrectomy.  As such, the Board defers ruling on the issue of entitlement to TDIU benefits until after the completion of the remand directives. 


Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since May 2013 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  Contact the Veteran and/or his service representative and ask him to identify all non-VA clinicians that have treated him in relation to his service-connected left nephropathy since 2010.  If any signed releases are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  After completion of the above, the Veteran should be scheduled for a VA genitourinary examination to determine the current level of severity of his service-connected left nephrectomy.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies, and determine whether there is evidence of nephritis, infection or pathology of the remaining kidney.  If any pathology is found to be associated with the right kidney, the examiner should describe in detail the nature and severity of all pathology associated with the remaining kidney.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's left nephrectomy, either individually or in concert with his other service-connected disabilities, renders him unable to obtain or maintain a substantially gainful occupation. 

4.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional development deemed necessary, to include obtaining additional evidence regarding unemployability, the RO/AMC should review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



